FILED
                             NOT FOR PUBLICATION                            MAY 27 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRODY HERMINIO ACEVEDO-                          No. 08-74861
GUDIEL; HERMINIO ANTONIO
ACEVEDO-PEREZ,                                   Agency Nos. A097-340-345
                                                             A070-076-043
              Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


HERMINIO ANTONIO ACEVEDO-                        No. 11-71496
PEREZ,
                                                 Agency No. A070-076-043
              Petitioner,

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

      Frody Herminio Acevedo-Gudiel and Herminio Antonio Acevedo-Perez,

natives and citizens of Guatemala, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s

decision denying their applications for asylum and withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny in part and grant in part the petition for review as to Acevedo-Gudiel, and

we remand his claims to the BIA for further proceedings. By separate order, we

open a new petition for review as to Acevedo-Perez and transfer his claims to that

separate petition for review.

      Substantial evidence supports the agency’s conclusion that Acevedo-Gudiel

did not suffer past persecution based on his mistreatment, including threats, by

gang members. See Lim, 224 F.3d at 936-37. As Acevedo-Gudiel has not

established past persecution, he is not entitled to a presumption of future

persecution. See 8 C.F.R. § 1208.13(b)(1); Molina-Estrada, 293 F.3d at 1096.



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                            2                                 08-74861
With respect to future persecution, the agency did not consider Acevedo-Gudiel’s

claim based on his imputed political opinion. See Sagaydak v. Gonzales, 403 F.3d

1035, 1040 (9th Cir. 2005) (agency may not ignore arguments raised by a

petitioner). Accordingly, we deny in part and grant in part the petition for review

as to Acevedo-Gudiel, A097-340-345, and remand his asylum and withholding of

removal claims for further proceedings. See INS v. Ventura, 537 U.S. 12, 16-18

(2002) (per curiam).

      By separate order filed concurrently with this disposition, we have opened a

new petition for review as to Herminio Antonio Acevedo-Perez, A070-076-043,

and transferred his claims to that petition: No. 11-71496.

      The docket is closed as to No. 08-74861.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                   08-74861